DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The amendment filed September 8, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Figure 6 depicting a third embodiment with a compression spring located in the space provided in the Figure.
Applicant is required to cancel the new matter in the reply to this Office Action.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the respective shapes of the first cutting insert holder and the guide recess for preventing relative rotation per claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 
Specification
The amendment filed September 8, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the amendment relative to the third embodiment in the newly submitted Figure 6.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: setting device in claim 1; setting member in claim 1; setting element in claim 1; and actuating element in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 16 is objected to because of the following informalities: the parentheticals including the numerical values of one and two are unnecessary and do not appear to be reference characters.  The desired interpretation is capable of being perfected without the use of parentheticals.  Appropriate correction required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-5, 8, 9, 11-13, 15-18, 20 and 22-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “a setting device, and a setting member” in Lines 4-5.  This clause seems to suggest that the setting member is not part of the setting device.  Such an interpretation is at odds with the disclosed setting device.  Consequently, the setting member being separate from the setting device (not part thereof) is new matter.  Appropriate correction required.
Claim 2 recites subject matter that is not supported by the specification at the time of filing.  Specifically, the first cutting insert holder and guide recess being shaped so that the first cutting insert holder is prevented from rotating relative to the guide recess is new matter.  There is supported disclosure for preventing relative rotation between the two features, but the shape of each is not disclosed as being the feature that prevents the relative rotation.  Appropriate correction required.
Claim 15 recites “the adjusting device has a setting screw” in Line 2.  This appears to draw a conflict with claim 1’s recitation that the cutting tool includes a setting member.  The setting member, as disclosed in the specification, seems to be the setting screw.  As such, setting forth the setting screw as an additional feature is new matter.  Appropriate correction required.
Claim 22 recites “the setting element is threaded with the first cutting insert.”  This is new matter.  The settling element is not disclosed in the specification at the time of filing as being threaded with the cutting insert.  Appropriate correction required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 8, 9, 11-13, 15-18, 20 and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a setting device, and a setting member” in Lines 4-5.  This clause seems to suggest that the setting member is not part of the setting device.  Such an interpretation is at odds with the disclosed setting device.  Appropriate correction required.
Claim 1 recites “a second axis . . . a third axis . . . [and] a fourth axis . . . .”  Yet, claim 1 does not set forth a first axis so it is unclear whether a first axis exists or not.  If Applicant means for the rotational axis to be the first axis, then Applicant must amend to state explicitly that there is a first axis being the rotational axis (or the rotational axis is a first axis).  Appropriate correction required.
Claim 1 recites “movement of the setting element along the third axis results in the first end of the setting member moving relative to the control slope, which causes the first cutting insert holder to move along the second axis.”  This, at best, is a very awkward way to recite the movement of the control slope relative to the first cutting element.  It is confusing to state that the movement of the setting element results in the setting member moving relative to the control slope when it is the control slope engagement with the setting member that causes the latter to move in a direction parallel to the second axis.  That is, the control slope, as part of the setting 
Claim 4 recites “the guide recess is part of an opening that extends through the main part.”  The question has to be asked, what does Applicant consider to be the opening?  Is the opening the through hole perpendicular to the rotational axis and this is merely a manner of attempting to get around the previous rejection?  Or is the opening parallel with the rotational axis (or coincident thereto) and the recess is perpendicular to the opening?  Perhaps there is a different explanation of the metes and bounds of this claim.  Appropriate clarification required.
Claim 15 recites “the adjusting device has a setting screw” in Line 2.  This appears to draw a conflict with claim 1’s recitation that the cutting tool includes a setting member.  The setting member, as disclosed in the specification, seems to be the setting screw.  As such, setting forth the setting screw as an additional feature seems to be in conflict with claim 1.  Appropriate correction required.
Claim 15 recites the limitation "the adjusting device" in Lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction required.
Claims 16 and 17 each recite “each of the at least a first cutting insert holder” in Lines 2 and 1-1, respectively.  Claim 1 already sets forth antecedent basis for a first cutting insert holder so it is unclear whether this is meant to be the same as previously recited or something different.  Moreover, there is an issue with the use of “at least a first cutting insert holder” here.  It is worded such that it could be interpreted as a possible plurality of first cutting insert holders or it could be interpreted as a first and possible second, third, etc.   It is not clear what applicant gains by reciting it in this fashion.  There are clearer ways to set forth one or more and then clearly 
Claim 16 recites the limitation "the cutting insert holder" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction required.
Claim 18 recites “each of the at least a first cutting insert holder” in Lines 2 and 1-1, respectively.  Claim 1 already sets forth antecedent basis for a first cutting insert holder so it is unclear whether this is meant to be the same as previously recited or something different.  Additionally, the recitation that “the first cutting insert holder comprises plural cutting insert holder including the first cutting insert holder, and the cutting insert holders” is unclear.  Once again, it would be clearer to write this another way - the at least one cutting insert holder is a plurality.  The manner in which it is written currently makes it unclear what exactly is required.  Moreover, there is insufficient antecedent basis for this limitation in the claim.  Appropriate correction required.
Claim 22 recites “the setting element is threaded with the first cutting insert.”  There is insufficient antecedent basis for the limitation “the first cutting insert” in the claim.  In addition, it is unclear if the setting element is meant to be engaged with the cutting insert or the holder therefor.  Appropriate correction required.
Claim 23 recites “the first end of the setting element is a rounded end.”  There is insufficient antecedent basis for the limitation “the first end of the setting element” in the claim.  Appropriate correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5, 8, 9, 15, 20, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Wohlhaupter (US Patent No. 4,043,696) in view of Mapal (DE 102005028366 A1).
(Claims 1 and 15) A cutting tool (Figs. 1-4) includes a main part (1), which is capable of being rotationally driven about a rotational axis (3).  At least a first cutting insert holder (5) is arranged on the main part (1).  The cutting tool further includes a setting device (11, 18, 8, 15, 12, 16, 14).  The first cutting insert holder (5) is arranged in a guide recess (4) in the main part such that the first cutting insert holder is capable of being moved along a second axis, transversely to the rotational axis (Figs. 1-4; Col. 1, Lines 27-41).  The setting device (11, 18, 8, 15, 12, 16, 14) has a setting element (11), which is positioned inside the main part (1) and is capable of being moved along a third axis transversely to the rotational axis (3) and transversely to the second axis (Figs. 2-4).  The setting element (11) includes a control slope (8).  The setting element (11) also supports the cutting insert holder (Fig. 2).  The movement of the setting element along the third axis results in relative movement of the first cutting insert holder along the second axis (as a result of the inclined surfaces)

    PNG
    media_image1.png
    746
    786
    media_image1.png
    Greyscale

While it is not ultimately clear what constitutes the adjusting device, setting screw and setting member and how these features differ (if at all), Wohlhaupter does not explicitly disclose a setting member/setting screw.
Mapal discloses a setting member/setting screw (79), supporting the cutting tool holder on the setting element, in the form of a setting screw integrated in the cutting tool holder for adjusting the position of the cutting insert holder relative to a setting element (Fig. 2).  The setting member (79) is capable of being moved relative to the first cutting insert holder along a fourth axis, which is parallel to the second axis (Fig. 2).  The setting member, due to the complementary screw threads, is capable of being held in place relative to the first cutting insert holder (Fig. 2; Translation at ¶ 0030).  A first end of the setting member (79) is in contact with the setting element actuation surface (65, 107).  At a time prior to filing it would have been obvious for one having ordinary skill in the art to provide the cutting tool disclosed in Wohlhaupter with a setting member against the control slope (actuation surface) as suggested in Mapal in order to provide additional radial adjustment and/or a single point of contact for the radial adjustment via the setting member.
(Claim 2) The cutting insert holder (5) is received in the guide recess, and the first cutting insert holder (5) and the guide recess are shaped so that the first cutting insert holder is prevented from rotating relative to the guide recess ((Col. 3, Lines 20-25; Fig. 2 - showing the control slope and treaded connections preventing rotation; Fig. 3 - illustrating the retention of the holder (5) via stepped surfaces).
(Claim 3) The cutting insert holder (5) is received to be secured against rotation in the guide recess (Col. 3, Lines 20-25).
(Claim 4) The guide recess (4) is formed as part of an opening that extends through the main part (Figs. 2, 3).
(Claim 5) The first cutting insert holder (5) has an aperture, which extends transversely to the rotational axis (Figs. 2-4) and transversely to the second axis and which receives the setting element (11; Figs. 2-4).
(Claim 8) The first cutting insert holder (5) is supported elastically (via springs 26) in relation to the main part (1).
(Claim 9) The setting device (11, 18, 8, 15, 12, 16, 14) has a threaded drive (13) for driving the setting element (11).
(Claim 20) The first cutting insert holder (5) is supported in a spring-loaded manner (via springs 26) in relation to the main part (1).
(Claim 22)  The setting element (11) is threaded (at 18) with the first cutting insert (14) (at least by way of connection shown in Fig. 2).
(Claim 23) The first end of the setting element (11) is a rounded end (Fig. 3).
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wohlhaupter (US Patent No. 4,043,696) in view of Mapal (DE 102005028366 A1) further in view of Frank et al. (US Pub. No. 2010/0061819 A1).
(Claims 11 and 13) Wohlhaupter discloses an actuating element (18) held on the main part (1) such that the actuating element is capable of being rotated (Col. 3, Lines 9-15) and drive rotation of the threaded drive in the form of a threaded spindle (13) and mating threaded hole (18) for rotating the threaded spindle and moving the setting element (11).  Yet, the reference does not disclose a differential screw interacting with a threaded bush.
Frank et al. discloses a differential screw (15; ¶ 0024) interacting with a threaded bush (23) secured in a main part of a cutting tool.  At a time prior to filing it would have been obvious for one having ordinary skill in the art to modify the cutting tool disclosed in Wohlhaupter with a differential screw interacting with a threaded bush as taught by Frank et al. in order to reduce the number of working parts (less the pin (16) and rotating disc (15) for the bush only) and provide for fine adjustment due to the differential threads. As a result of the modification, the threaded bush (23) would be at a distance from the setting element (11).
(Claim 12) Wohlhaupter does not explicitly disclose a compression spring arranged between the threaded sleeve and the threaded bushing.
Mapal discloses a compression spring (115) arranged between on the smaller diameter portion of the adjustment device (61) and the bushing (101).  At a time prior to filing it would have been obvious for one having ordinary skill in the art to provide the cutting tool disclosed in Wohlhaupter with a compression spring as suggested in Mapal in order to assist in returning the sleeve into a return position.
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wohlhaupter (US Patent No. 4,043,696) in view of Mapal (DE 102005028366 A1) further in view of Lohner (US Patent No. 5,396,693).
The first cutting insert holder (5) is capable of being set alone at a desired radial distance from the axis (3).  Yet, the reference does not explicitly disclose a plurality of cutting insert holders where each thereof is in a respective guide recess in the main part such that each is capable of being set at different radial distances in the same manner as that disclosed for the cutting insert holder disclosed in Wohlhaupter.
Lohner discloses a plurality of individually adjustable cutting insert holders (86) capable of being set at different radial distances from one another (Fig. 5).  At a time prior to filing it would have been obvious for one having ordinary skill in the art to provide the cutting tool disclosed in Wohlhaupter with a plurality of individually adjustable cutting insert holders capable of being set at different radial positions as suggested by Lohner in order to increase cutting capability.  See In re Harza, 274 F.2d 669 (CCPA 1960) (holding that mere duplication of parts has no patentable significance unless a new and unexpected result is produced).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Wohlhaupter (US Patent No. 4,043,696) in view of Mapal (DE 102005028366 A1) further in view of Benjamin et al. (US Patent No. 2,793,547).
Wohlhaupter does not explicitly disclose a threaded pin threaded in the first cutting insert holder in a position to prevent the setting member from moving.
Benjamin et al. discloses a threaded pin (18) threaded in the first cutting insert holder in a position to prevent the setting member (11) from moving (Fig. 3).  At a time prior to filing it would have been obvious for one having ordinary skill in the art to provide the cutting tool disclosed in Wohlhaupter with a threaded pin as suggested in Mapal for arresting the movement of the setting member to keep it from moving as a result of vibrations during operation.
Response to Arguments
Applicant's arguments filed September 8, 2021 have been fully considered but they are not persuasive.  Applicant argues that the control slope disclosed in Wohlhaupter lacks the capability of movement relative to the body of the holder.  As such, the setting member is alleged to be incapable of movement along the fourth axis as claimed.  Examiner disagrees.
While it is not clear why Applicant feels the control slope not moving impacts whether or not the setting member is capable of movement, the control slope does indeed move relative to the holder.  The control slope moves the holder as a result of the control slope interacting with the setting member.  As such the setting member moves along the fourth axis.  Additionally, because the setting member is a screw, it is capable of moving along the fourth axis merely by being screwed in and out of the threaded bore.  Thus, the prior art of record reads upon the claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RYAN RUFO/Primary Examiner, Art Unit 3722